             Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BRIANNA L. D. 1,

                                                             Plaintiff,      19-CV-1123-FPG
                    v.                                                       DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant.



                                                 INTRODUCTION

          On September 11, 2015, Plaintiff filed an application for supplemental security income

(“SSI”) benefits alleging disability beginning on September 4, 2015. Tr. 2 at 181-86. After the

application was initially denied, Plaintiff timely requested a hearing. Tr. 88. On March 27, 2018,

she appeared with her attorney, Christopher Atkinson, Esq., and testified before Administrative

Law Judge Lisa B. Martin (“the ALJ”). Tr. 35-65. A Vocational Expert (“VE”), Susanna Roche,

also testified at the hearing. Tr. 65-71. The ALJ issued an unfavorable decision on September 25,

2018. Tr. 12-23. Plaintiff then requested review by the Appeals Council, which the Council denied

on July 3, 2019, making the ALJ’s decision the final decision of the Commissioner. Tr. 1-3.

Subsequently, Plaintiff brought this action pursuant to Title XVI of the Social Security Act (the

“Act”) seeking review of the final decision of the Commissioner which denied her application for

SSI. 3 ECF No. 1. Presently before the Court are the parties’ competing motions for judgment on

the pleadings. ECF Nos. 10, 12. For the reasons set forth below, Plaintiff’s motion for judgment


1
 In accordance with the Standing Order dated November 18, 2020, regarding the identification of non-government
parties in Social Security opinions, available at http://www.nywd.courts.gov/standing-orders-and-district-plans,
Plaintiff is identified by her first name and last initial.
2
    “Tr.” refers to the administrative record in the matter. ECF No. 6.
3
    The Court has jurisdiction over this matter under 42 U.S.C. § 405(g).

                                                            1
         Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 2 of 13




on the pleadings is DENIED, the Commissioner’s motion is GRANTED, and the Commissioner’s

decision is AFFIRMED.

                                       LEGAL STANDARD

I.     District Court Review

       The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is

limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled. Brault

v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the

administrative record confirms that “there is substantial evidence supporting the Commissioner’s

decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s

determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),

cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial

gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not disabled. If not, the

ALJ proceeds to Step Two and determines whether the claimant has an impairment, or

combination of impairments, that is “severe” within the meaning of the Act, meaning that it

imposes significant restrictions on the claimant’s ability to perform basic work activities. Id. §

416.920(c). If the claimant does not have a severe impairment or combination of impairments,




                                                  2
         Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 3 of 13




the analysis concludes with a finding of “not disabled.” If the claimant does, the ALJ continues

to Step Three.

       At Step Three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 416.920(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, id. § 416.909, the claimant is disabled. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis, notwithstanding limitations for the

collective impairments. See id. § 416.920(e)-(f).

       The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 416.920(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 416.20(g). To do so, the

Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 416.960(c).

                                          DISCUSSION

I.     The ALJ’s Decision

       At Step One of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the application date of September 11, 2015. Tr. 14. At Step Two,

the ALJ found that Plaintiff suffered from several severe impairments: lumbar spine disorder,



                                                 3
         Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 4 of 13




asthma, depression, anxiety, and learning disorder. Id. She also found that Plaintiff’s history of

abnormal pain/cysts was a non-severe impairment. Tr. 15. At Step Three of the analysis, the ALJ

found that the severity of Plaintiff’s impairments did not meet or equal the criteria of any Listing.

Tr. 15-17. The ALJ proceeded to determine that Plaintiff retained the RFC to perform a full range

of medium work, except that she needed to change positions as often as hourly for one to two

minutes, and was limited to detailed, but not complex work tasks not involving a fast assembly

quota pace. Tr. 17. The ALJ also determined that Plaintiff was precluded from climbing all ladders,

ropes, or scaffolds, and from being exposed to dangerous work hazards, concentrated pulmonary

irritants, extreme heat, humidity, and cold conditions. Lastly, the ALJ opined that Plaintiff was

limited to occasional, required work interactions with co-workers, supervisors, and the public, and

was allowed for up to three percent off-task behavior during the workday. Id.

      At Step Four of the sequential analysis, the ALJ found that Plaintiff could not perform any

past relevant work. Tr. 21. The ALJ then proceeded to Step Five, where she determined that there

were jobs in significant numbers in the national economy that a person of Plaintiff’s age, education,

and work experience could perform. Tr. 22. Specifically, the ALJ found that Plaintiff could work

as a dining room attendant and counter supply worker. Id.

II.    Analysis

       Plaintiff argues that the RFC determination was not supported by substantial evidence

because the ALJ inappropriately evaluated medical opinions contained in the record, and by doing

so, created an evidentiary gap in the record that resulted in the ALJ basing Plaintiff’s RFC on her

lay opinion. ECF No. 10-1 at 10-19. The Court disagrees with Plaintiff for the following reasons.

       Generally, the regulations provide that it is the ALJ, and not a claimant’s medical providers,

who are tasked with making an RFC determination based on the review of the entire record. See



                                                 4
           Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 5 of 13




20 C.F.R. § 416.927 (d)(2) (“Although we consider opinions from medical sources on issues such

as whether your impairment(s) meets or equals the requirements of any impairment(s) in the

Listing of Impairments . . . , your [RFC] . . . , or the application of vocational factors, the final

responsibility for deciding these issues is reserved to the Commissioner.”). The ALJ here relied

on several opinions to assess Plaintiff’s RFC, two of which Plaintiff is particularly concerned

about. Specifically, the ALJ relied on the opinion of consultative examiner Dr. Zali, to whom she

afforded significant weight because Dr. Zali’s finding that Plaintiff was mildly limited in her

ability to maintain attention and concentration was consistent with Dr. Zali’s examination of

Plaintiff and with the record as a whole. Tr. 21. Plaintiff argues that the ALJ inappropriately

relied on Dr. Zali’s opinion to craft Plaintiff’s mental RFC because Dr. Zali, a one-time

consultative examiner, failed to consider Plaintiff’s attendance of special education classes in high

school, prior classification of learning disability, and a full-scale IQ score of 67 reference to which

was contained in the record. ECF No. 10-1 at 15-19. This argument is without merit for several

reasons.

       First, Plaintiff disregards the well-established practice in this Circuit where courts have

repeatedly held that an ALJ may rely on the opinion of a consultative examiner to determine

claimant’s RFC. See, e.g., Trepanier v. Comm’r of Soc Sec. Admin., 752 F. App’x 75, 78 (2d Cir.

2018) (summary order) (ALJ’s RFC finding was supported by substantial evidence where the ALJ

“largely relied on the report of a consultative examiner”); Petrie v. Astrue, 412 F. App’x 401, 405

(2d Cir. 2011) (“The report of a consultative physician may constitute . . . substantial evidence.”

(internal citation omitted)). Plaintiff argues that had Dr. Zali considered Plaintiff’s prior IQ score,

classification of learning disabled, as well as her attendance of special education classes, the ALJ

would have determined that Plaintiff’s intellectual functioning was not only below average, but



                                                  5
          Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 6 of 13




was in the borderline range. ECF No. 10-1 at 17-18. However, Plaintiff ignores the fact that even

though Dr. Zali indicated in her psychiatric assessment that Plaintiff received a high school

diploma and attended regular education classes, it was Plaintiff who provided this background

information to Dr. Zali during the evaluation. 4 Tr. 427. Even without the information about

Plaintiff’s attendance of special education classes, Dr. Zali conducted a thorough examination of

Plaintiff and determined that her intellectual functioning was below average.                          Tr. 429.

Additionally, so long as the opinion evidence of a medical expert is consistent with the rest of the

evidence, the ALJ is allowed to rely on it when assessing a claimant’s RFC. Frye ex rel. A.O. v.

Astrue, 485 F. App’x 484, 487 (2d Cir. 2012) (“The report of a State agency medical consultant

constitutes expert opinion evidence which can be given weight if supported by medical evidence

in the record.”).

        Here, the ALJ properly relied on Dr. Zali’s opinion about Plaintiff’s mental limitations

because her findings were consistent with the record. Specifically, the findings that Plaintiff had

no limitations in all but one domain were consistent with treatment notes of Plaintiff’s providers,

who reported Plaintiff’s largely normal mental health examinations. Even though they had

diagnosed Plaintiff with moderate depression and mild anxiety, none of Plaintiff’s treating sources

assessed Plaintiff with more severe limitations than those identified by Dr. Zali. In fact, Plaintiff’s

examinations revealed that she was generally alert and motivated, had appropriate, organized and

normal thought process and cognitive functions, cooperative and conscientious attention and

concentration, adequate judgment and intellectual ability, and no memory problems. Tr. 436-553,

745, 747-48, 832-33, 837-38, 856-57, 863-64, 871.




4
  Notably, Plaintiff also did not allege having any cognitive problems in her disability application and, instead,
indicated that she had completed the eleventh grade and did not attend special education classes. Tr. 200.

                                                        6
         Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 7 of 13




       Plaintiff’s argument also fails because it has been well-established that the ALJ’s

determination does not have to mirror any particular opinion in the record, see Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2013) (“the ALJ’s conclusion may not perfectly correspond with any

of the opinions of medical sources cited in his decision”), and, as such, the ALJ is generally free

to determine a claimant’s RFC based on her review of the entire record. See 20 C.F.R. § 416.945.

It is also the ALJ, and not a claimant’s treating source, who is tasked with resolving the conflicts

in the record and making the ultimate employability determination. Veino v. Barnhart, 312 F.3d

578, 588 (2d Cir. 2002) (it is “within the province of the ALJ to resolve” conflicting findings and

determine the scope of Plaintiff’s RFC). Here, the ALJ kept the record open after the hearing to

secure Plaintiff’s education records, upon review and consideration of which she acknowledged

Plaintiff’s history of special education classes, low IQ scores, as well as her classification of being

learning disabled in her decision, and determined Plaintiff’s learning disorder to be one of

Plaintiff’s several severe impairments at Step Two of the sequential analysis.             Tr. 14-16.

Moreover, because of the ALJ’s thorough review of the record, the ultimate RFC determination as

to Plaintiff’s mental limitations was more restrictive than the one opined to by Dr. Zali, who found

Plaintiff to be mildly limited in only one domain: maintaining attention and concentration. See

Baker v. Berryhill, No. 1:15-cv-00943-MAT, 2018 WL 1173782, at *2 (W.D.N.Y. Mar. 6, 2018)

(“Where an ALJ makes an RFC assessment that is more restrictive than the medical opinions of

record, it is generally not a basis for remand.” (internal quotation marks and citations omitted)).

       Plaintiff’s argument that her intellectual functioning was in the borderline range based on

the results of her one-time IQ score assessed years prior to her filing for disability is nothing more

than speculation because the record is void not only of a diagnosis, but a reference by any

Plaintiff’s treating sources or by Plaintiff herself that would suggest that her intellectual



                                                  7
         Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 8 of 13




functioning was inadequate. By raising the argument about her intellectual functioning, Plaintiff

is trying to cast doubt on the ALJ’s proper development of the record. However, contrary to

Plaintiff’s assertions, this argument does not trigger the ALJ’s duty to develop the record

pertaining to Plaintiff’s intellectual functioning because it has been well-established that such duty

arises where there are obvious “gaps in the record,” or “when the record serves as an inadequate

basis on which to render a decision.” Dunne v. Comm’r of Soc. Sec., 349 F. Supp. 3d 250, 258

(W.D.N.Y. 2018). Where, as here, “there are no obvious gaps in the administrative record, and

where the ALJ already possesses a complete medical history, the ALJ is under no obligation to

seek additional information in advance of rejecting a benefits claim.” Petrie v. Astrue, 412 F.

App’x 401, 406 (2d Cir. 2011).

       As previously indicated, while noting her diagnosis of learning disabled, Plaintiff’s treating

physician and mental health provider have found Plaintiff to have normal cognitive functioning

and appropriate thought process during their treatment. Tr. 465, 552, 856-57. Consultative

examiner Dr. Zali’s opined that Plaintiff’s intellectual functioning was only below average, and

that her memory and thought process were intact, coherent, and goal oriented. Tr. 428-29.

Plaintiff did not allege having any issues with her cognitive functioning neither on her application

for disability, nor did she report having them to her treatment providers. Tr. 199, 465. Therefore,

because the record does not contain any evidence of Plaintiff having cognitive limitations, the ALJ

appropriately considered her learning disability diagnosis, IQ, working memory, comprehension,

and processing speed scores, as well as Plaintiff’s ability to read newspaper headlines, write short

notes, complete her disability application paperwork, care for two children with little help from

her family members, and other daily activities when she formulated Plaintiff’s RFC. See, e.g.,

Cook v. Comm’r of Soc. Sec., 818 F. App’x 108, 110 (2d Cir. 2020) (“because [plaintiff] failed to



                                                  8
         Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 9 of 13




adduce any medical evidence inconsistent with the ALJ’s determinations, the ALJ was not faced

with ‘any clear gaps in the administrative record’ that gave rise to an affirmative obligation to seek

a medical opinion” (internal citations omitted)); Janes v. Berryhill, 710 F. App’x 33, 34 (2d Cir.

2018) (summary order) (“The ALJ is not required to develop the record any further when the

evidence already presented is adequate for [the ALJ] to make a determination as to disability.”

(internal citations omitted)); Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34 (2d Cir. 2013)

(remand is “not always required when an ALJ fails in his duty to [develop the record], . . . where

. . . [it] contains sufficient evidence from which an ALJ can assess the petitioner’s residual

functional capacity”).

       The Court is also not persuaded by Plaintiff’s argument that the ALJ inappropriately

assigned little weight to the opinion of her physical therapist Matthew Kulpit, D.P.T. (“Mr.

Kulpit”), who opined that Plaintiff was limited in her ability to sit, stand, or walk for more than

two hours per day. Tr. 19, 893. First, the ALJ was allowed to assign limited weight to this opinion

because Mr. Kulpit was not an acceptable medical source for purposes of the regulations. See 20

C.F.R. § 416.913; Social Security Ruling (SSR) 06–03p, 2006 WL 2329939, at *2 (S.S.A. Aug. 9,

2006). Although physical therapists are not acceptable medical sources, their opinions may

constitute substantial evidence where the opinions are well documented and supported by the

medical evidence. SSR 06-03p 2006 WL 2329939, at *6. “In considering the opinion of a physical

therapist, the ALJ can utilize the same factors used to assess medically acceptable opinions. . . ,”

see Acevedo v. Colvin, 20 F. Supp. 3d 377, 389 (W.D.N.Y. 2014) (internal citations omitted), and

has the discretion in determining the appropriate weight given to the other source’s opinion. Diaz

v. Shalala, 59 F.3d 307, 314 (2d Cir.1995). “[T]he adjudicator generally should explain the weight

given to opinions from ‘other sources,’ or otherwise ensure that the discussion of the evidence in



                                                  9
        Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 10 of 13




the determination or decision allows a claimant or subsequent reviewer to follow the adjudicator’s

reasoning.” Acevedo, 20 F. Supp. 3d at 389 (internal citations and quotations omitted).

       Here, the ALJ did exactly what was required of her by the regulations. She acknowledged

that Mr. Kulpit was not an acceptable medical source, and noted that despite that, his findings

could be relevant to assess Plaintiff’s RFC. Tr. 21. The ALJ then proceeded to review his findings,

particularly those related to Plaintiff’s ability to sit, stand, and walk, and considered them in

relation to the rest of the record that documented Plaintiff’s largely normal physical examinations.

Id. As a result, the ALJ found that Mr. Kulpit’s findings were not consistent with the record. Id.

The Court does not find any reasons to disturb this finding. First, the ALJ properly discounted the

opinion because it states that Plaintiff’s physical limitations were not supposed to last more than

12 months. Tr. 892. Generally, to be found disabled, a claimant must show that her physical

impairment was expected to last for a continuous period of not less than 12 months. See 20 C.F.R.

§ 416.905. Since the therapist noted that Plaintiff’s sitting and standing limitations were not

expected to last 12 months, the durational requirement cannot be satisfied because the statement

about the projected length of Plaintiff’s impairment suggests the improvement of her condition.

       Additionally, the ALJ properly discounted Mr. Kulpit’s opinion because the limitations he

identified in Plaintiff’s prolonged sitting, standing, or walking were inconsistent with the record.

First, it should be noted that the therapist’s length of treatment was limited to only three occasions

when he saw Plaintiff in early 2018. Tr. 877-82. Additionally, the record is silent as to any

complaints of back pain or other musculoskeletal issues that Plaintiff raised when seeing her

treatment providers from before the date of the application until approximately January 2016,

when she first complained of having right sided sharp pelvic pain. Tr. 475, 483, 485, 499, 517,

520-23, 533, 536, 540, 544, 548, 553, 558, 561. The review of the record reveals that Plaintiff’s



                                                 10
        Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 11 of 13




pelvic pain was causes by an ovarian cyst that was resolved by her subsequent pregnancy.

Plaintiff then complained of having back pain a year later in February and March 2017, however,

such complaints were auxiliary to the main reason for Plaintiff’s visits as she was primarily seen

for her regular prenatal and postpartum checkups associated with her second pregnancy. Tr. 479,

489. Even then, the bulk of Plaintiff’s treatment records demonstrated her otherwise non-

remarkable physical examinations, with Plaintiff denying having any back pain or any other

musculoskeletal problems.

        In September 2017, Plaintiff complained about the return of her pelvic pain that had

reoccurred after she delivered her second child, and of back pain, which was mainly caused by

Plaintiff’s bending forward. Tr. 440, 442, 776, 784-86, 795. Upon examination, Plaintiff had

tenderness in her lumbar area, but also had a negative straight leg test, normal range of motion and

strength, no tenderness of swelling in her extremities, and had otherwise unremarkable

musculoskeletal examination. Tr. 785, 793, 796-97. Plaintiff was advised to stretch her back and

referred to physical therapy. Tr. 798. She attended therapy in January 2018 with Mr. Kulpit, who

noted Plaintiff having limited range of motion in her lumbar area, positive pelvic compression and

Faber test, but also having full strength in hips and knees, as well as negative single leg raise tests.

Tr. 878. Notably, Plaintiff’s physical examinations by her other treatment providers during the

same time period did not reveal any complaints of disabling back pain. Tr. 804. In fact, Plaintiff

reported feeling well and denied having any back pain or other musculoskeletal problems. Id. It

should also be noted that aside from undergoing physical therapy, the record does not contain any

evidence of Plaintiff being prescribed more invasive treatment options to relieve her back pain.

See Salvaggio v. Apfel, 23 F. App’x 49, 51 (2d Cir. 2001) (finding that that “the plaintiff’s choice

to seek only minimal medical attention of her symptoms . . . supports the finding that the plaintiff



                                                  11
        Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 12 of 13




was not under a disability”). None of her treatment providers suggested that Plaintiff undergo

surgery, injections, or any other more invasive type of treatment for back pain. See Dumas v.

Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983) (the ALJ “is entitled to rely not only on what the

record says, but also on what it does not say”).

       Even though the record contained very little evidence documenting Plaintiff’s complaints

of back pain, the ALJ, nonetheless, properly considered it in conjunction with Plaintiff’s ability to

function when she formulated Plaintiff’s RFC and limited her to medium work with hourly

position changes for one to two minutes, and precluded Plaintiff from climbing all ladders, ropes,

or scaffolds, and being exposed to unprotected heights and moving machinery. Tr. 17. The record

contains sufficient evidence to demonstrate that Plaintiff was able to undependably dress, bathe,

and groom herself, cook, do general cleaning, and care for her two children without having any

impact of these activities in her back condition. Tr. 38-42, 44-45, 429. Therefore, the ALJ’s

restriction of Plaintiff to medium work is consistent with evidence of her unremarkable physical

examinations demonstrating normal gait and full strength in her extremities, and Plaintiff’s hearing

testimony that she could lift her child weighing twenty-pounds without having any pain in her

back. See Trepanier, 752 F. App’x at 78 (plaintiff’s statement that he could frequently lift and

carry 30 pounds “fully comports with the frequent lifting and carrying requirement of medium

work because [b]eing able to do frequent lifting or carrying of objects weighing up to 25 pounds

is often more critical than being able to lift up to 50 pounds at a time for medium work) (internal

citations and quotations omitted).

       In sum, because Plaintiff has presented no medical evidence of functional limitations

greater than those found by the ALJ, Plaintiff has failed to meet her burden to demonstrate that she

had a more restrictive RFC than found by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726



                                                   12
        Case 1:19-cv-01123-FPG Document 16 Filed 03/01/21 Page 13 of 13




(2d Cir. 2018) (summary order) (plaintiff failed his duty to prove a more restrictive RFC). While

Plaintiff may disagree with the ALJ’s conclusions, the Court must “defer to the Commissioner’s

resolution of conflicting evidence” and reject the ALJ’s findings “only if a reasonable factfinder

would have to conclude otherwise.” Morris v. Berryhill, 721 F. App’x 25 (2d Cir. 2018) (internal

citations and quotations omitted). “Even where the administrative record may also adequately

support contrary findings on particular issues, the ALJ’s factual findings must be given conclusive

effect so long as they are supported by substantial evidence.” Genier v. Astrue, 606 F.3d 46, 49

(2d Cir. 2010) (internal quotation marks omitted). Here, the ALJ discussed the medical opinion

evidence of the record, set forth her reasoning for the weight assigned to each opinion, and

discussed specific evidence in the record which supported her RFC determination. As such, the

Court finds that the RFC determination was supported by substantial evidence.

                                            CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings (ECF No. 10)

is DENIED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 12) is

GRANTED. The Commissioner’s decision is hereby AFFIRMED. The Clerk of Court is directed

to enter judgment and close the case.

IT IS SO ORDERED.

Dated: February 26, 2021
       Rochester, New York

                                             ____________________________________
                                             HON. FRANK P. GERACI, JR.
                                             Chief Judge
                                             United States District Court




                                                13
